SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 xFiled by Registrant. o Filed by Party other than the Registrant Check the appropriate box: xPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a -11(c) or §240.14a -12 GREYSTONE LOGISTICS, INC. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement if other than Registrant) Payment of Filing Fee (check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the Fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement Number: 3) Filing Party: 4) Date Filed: GREYSTONE LOGISTICS, INC. 1613 East 15thStreet Tulsa, Oklahoma 74120 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held August 2, 2013 To Our Shareholders: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of Greystone Logistics, Inc., an Oklahoma corporation (the "Company"), will be held at our headquarters located at 1613 East 15thStreet, Tulsa, Oklahoma 74120, on Friday, August 2, 2013, at 10:00 a.m., local time, to approve an amendment to the Company's Certificate of Incorporation (the "Certificate of Incorporation") to effect a reverse stock split of its common stock at a ratio of 1-for-10,000 shares (the "Reverse Stock Split"). In the event the Reverse Stock Split is approved by shareholders,as described in more detail in the accompanying Proxy Statement, shareholders owning fewer than 10,000 shares of our Common Stock will be cashed out.The intended effect of the Reverse Stock Split is to reduce the number of record holders of our Common Stock to fewer than 300 so that we will be eligible to terminate the public registration of our Common Stock under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Provided that the Reverse Stock Split has the intended effect, we will file to deregister our Common Stock with the Securities and Exchange Commission (the "Commission") and our Common Stock will no longer be eligible for trading in the OTCQB marketplace (the "OTCQB").In such case, we will no longer be required to file periodic reports with the Commission. Please read the accompanying Proxy Statement carefully. Included with the Proxy Statement is a copy of our 2012 Annual Report on Form 10-K and our Quarterly Report on Form 10-Q for the quarter ended February 28, 2013. We encourage you to read our Annual Report and our Quarterly Report. They include ourfinancial statements and information about our operations and markets. The Board of Directors has fixed the close of business on July 1, 2013, as the record date for the meeting, and only shareholders of record at such time will be entitled to notice of and to vote at the meeting or any adjournment thereof.A list of the shareholders entitled to vote at the meeting will be open to the examination of any shareholder, for any purpose germane to the meeting, during ordinary business hours for a period of 10 days prior to the date of the meeting at the offices of the Company and at the time and place of the meeting. By Order of the Board of Directors, /s/ Warren F. Kruger Warren F. Kruger Chairman and Chief Executive Officer Tulsa, Oklahoma July 10, 2013 YOUR VOTE IS IMPORTANT.WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, YOU ARE URGED TO VOTE BY MAIL SO THAT YOUR SHARES MAY BE VOTED IN ACCORDANCE WITH YOUR WISHES.IF YOU DO ATTEND THE MEETING, YOU MAY WITHDRAW YOUR PROXY AND VOTE IN PERSON. TABLE OF CONTENTS SOLICITATION AND REVOCATION OF PROXIES 1 SHAREHOLDERS ENTITLED TO VOTE 2 AMENDMENT TO CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT 2 SUMMARY TERM SHEET 3 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND REVERSE STOCK SPLIT 4 SPECIAL FACTORS 7 Reasons for and Purposes of the Reverse Stock Split 7 Strategic Alternatives Considered 10 Background of the Reverse Stock Split 10 Effects of the Reverse Stock Split 13 Potential Disadvantages of the Reverse Stock Split to Shareholders; Accretion in Ownership and Control of Certain Shareholders 13 Effect of the Reverse Stock Split on Option Holders 14 Effect of the Reverse Stock Split on Holders of our Senior Preferred Stock 14 Financial Effect of the Reverse Stock Split 14 Fairness of the Reverse Stock Split to Shareholders 14 Absence of a Fairness Opinion 16 Procedural Fairness to All Shareholders 16 Termination of Exchange Act Registration 17 Federal Income Tax Consequences of the Reverse Stock Split 17 FINANCING OF THE REVERSE STOCK SPLIT 18 COSTS OF THE REVERSE STOCK SPLIT 18 CONDUCT OF THE COMPANY'S BUSINESS AFTER THE REVERSE STOCK SPLIT 18 RECOMMENDATION OF THE BOARD; FAIRNESS OF THE REVERSE STOCK SPLIT 19 FINANCIAL STATEMENTS 20 SUMMARY FINANCIAL INFORMATION 20 PRICE RANGE OF COMMON STOCK AND DIVIDENDS 21 DESCRIPTION OF THE REVERSE STOCK SPLIT 22 Amendment of Certificate of Incorporation to Effect the Reverse Stock Split 22 Regulatory Approvals 22 Vote Required 22 Holders as of Effective Date; Net Effect After Reverse Stock Split 23 Exchange of Certificates for Cash Payment or Shares 23 Appraisal Rights 24 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 25 OTHER MATTERS 26 Indemnification of Directors and Officers 26 Forward-Looking Statements 27 Incorporation of Certain Documents by Reference 27 Available Information 27 Annex A – FORM OF CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO EFFECT REVERSE STOCK SPLIT Annex B – ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED MAY 31, 2012 Annex C – QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED FEBRUARY 28, 2013 i GREYSTONE LOGISTICS, INC. 1613 East 15thStreet Tulsa, Oklahoma 74120 PROXY STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS To Be Held August 2, 2013 SOLICITATION AND REVOCATION OF PROXIES This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Greystone Logistics, Inc., an Oklahoma corporation (the "Company"), of proxies to be voted at a Special Meeting of Shareholders of the Company to be held on August 2, 2013, or at any adjournment thereof (the "Special Meeting"), for the purposes set forth in the accompanying Notice of Special Meeting. This Proxy Statement and accompanying proxy are first being forwarded to shareholders on or about July 10, 2013. If the accompanying proxy is properly executed and returned, the shares represented by the proxy will be voted as directed at the Special Meeting.Shareholders whose shares are registered in their own names may instruct the proxies how to vote by executing and returning the accompanying proxy, and the shares represented by the proxy will be voted at the Special Meeting. Shareholders holding their shares through a broker, bank or other record holder should follow the instructions provided to them by such record holders in order to vote their shares. If a shareholder indicates in his or her proxy a choice with respect to the matter to be acted upon, that shareholder's shares will be voted in accordance with such choice.If no choice is indicated on a proxy, the shareholder's shares will be voted "FOR" the amendment to our Certificate of Incorporation to effectuate the Reverse Stock Split.A shareholder giving a proxy may revoke it by giving written notice of revocation to the Chief Executive Officer of the Company at any time before it is voted, by executing another valid proxy bearing a later date and delivering such proxy to the Chief Executive Officer of the Company prior to or at the Special Meeting or by attending the Special Meeting and voting in person. THE BOARD OF DIRECTORS HAS APPROVED THE AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO EFFECTUATE THE REVERSE STOCK SPLIT AND HAS DETERMINED THAT IT IS IN THE BEST INTEREST OF OUR SHAREHOLDERS.AFTER CAREFUL CONSIDERATION, OUR BOARD RECOMMENDS THAT OUR SHAREHOLDERS VOTE TO APPROVE THE REVERSE STOCK SPLIT AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE REVERSE STOCK SPLIT, PASSED UPON THE MERITS OR FAIRNESS OF THE REVERSE STOCK SPLIT, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS PROXY STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The expenses of this proxy solicitation, including the cost of preparing and mailing this Proxy Statement and accompanying proxy will be borne by the Company.Such expenses will also include the charges and expenses of banks, brokerage firms, and other custodians, nominees or fiduciaries for forwarding solicitation material regarding the Special Meeting to beneficial owners of the Company's common stock. Solicitation of proxies may be made by mail, telephone, personal interviews or by other means by the Board of Directors or employees of the Company who will not be additionally compensated therefor, but who may be reimbursed for their out-of-pocket expenses in connection therewith. 1 SHAREHOLDERS ENTITLED TO VOTE Shareholders of record at the close of business on July 1, 2013 (the "Record Date") will be entitled to vote at the Special Meeting.As of the Record Date, there were 26,111,201 shares of the Company's common stock issued and outstanding.The holders of common stock are entitled to one vote per share.In addition, the holders of the Company's Series 2003 Cumulative Convertible Senior Preferred Stock (“Senior Preferred Stock”) are entitled to that number of votes equal to the number of shares of common stock into which such shares of Senior Preferred Stock can be converted as of the Record Date. As of the Record Date, the Senior Preferred Stock is convertible into 3,333.333.33 shares of pre-split common stock. Accordingly, the shares of common stock outstanding, plus the eligible votes of the Senior Preferred Stock holders, equals 29,444,534.33 shares (the "Voting Shares"). The presence in person or by proxy of the holders of a majority of the Voting Shares will constitute a quorum for the transaction of business.Failure to vote in person or by proxy or an abstention will have the effect of a negative vote.Brokers who hold shares in street name have the discretionary authority to vote on certain “routine” items when they have not received instructions from beneficial owners. For purposes of the Special Meeting, brokers will be prohibited from exercising discretionary authority.If the organization that holds your shares does not receive instructions from you on how to vote your shares, the organization that holds your shares will inform us that it does not have the authority to vote on these matters with respect to your shares. This is generally referred to as a “broker non-vote.” Broker non-votes will be considered as represented for purposes of determining a quorum, but will not otherwise affect voting results. Votes will be counted by the inspector of election at the Special Meeting. AMENDMENT TO CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT You are being asked to vote on a proposal to adopt an amendmentto our Certificate of Incorporation (the "Certificate of Amendment") to effect a reverse stock split of our Common Stock (the "Reverse Stock Split"). As a result of the Reverse Stock Split, as described in more detail below, shareholders owning fewer than 10,000 shares of our Common Stock will be cashed out at a price of $0.50 per pre-split share.Additionally, as the Company will not be issuing fractional shares, you will also receive a cash payment of $0.50 per pre-split share if your pre-split holdings would not result in the issuance of whole shares.The intended effect of the Reverse Stock Split is to reduce the number of record holders of our Common Stock to fewer than 300 so that we will be eligible to terminate the public registration of our Common Stock under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Provided that the Reverse Stock Split has the intended effect, we will file to deregister our Common Stock with the Securities and Exchange Commission (the "Commission") and our Common Stock will no longer be eligible for trading in the OTCQB.In such case, we will no longer be required to file periodic reports with the Commission. We intend for the Reverse Stock Split to treat shareholders holding Common Stock in street name through a nominee (such as a bank or broker) in the same manner as shareholders whose shares are registered in their names, and nominees will be instructed to effect the Reverse Stock Split for their beneficial holders. However, nominees may have different procedures, and shareholders holding shares in street name should contact their nominees. Shareholders may continue to sell their shares of the Company's Common Stock in the OTCQB until the effective date of the Reverse Stock Split, which is expected to be the date of approval of the Certificate of Amendment ("Effective Date"). As soon as practicable after the Effective Date, our exchange agent (the “Exchange Agent”) will send all shareholders with stock certificates representing rights to receive cash payments a letter of transmittal to be used to transmit Common Stock certificates to the Exchange Agent. Upon proper completion and execution of the letter of transmittal, and the return of the letter of transmittal and accompanying stock certificate(s) to the Exchange Agent, each shareholder entitled to receive payment will receive a check for such shareholder's shares. In the event we are unable to locate certain shareholders or if a shareholder fails properly to complete, execute and return the letter of transmittal and accompanying stock certificate to the Exchange Agent, any funds payable to such holders pursuant to the Reverse Stock Split will be held in escrow until a proper claim is made, subject to applicable abandoned property laws. 2 We have fixed the close of business on July 1, 2013 as the record date for the Special Meeting, and only holders of record of Common Stock and Senior Preferred Stock on the record date are entitled to receive notice of and vote at the Special Meeting. As of the close of business on the record date, there were 29,444,534.33 Voting Shares outstanding and entitled to vote. Each Voting Share entitles its holder to one vote on all matters properly coming before the Special Meeting. Approval of the proposal to adopt the Reverse Stock Split requires the affirmative vote of a majority of the Voting Shares entitled to be cast by the shares of our Common Stock outstanding on the record date and by the Senior Preferred Stock holders.If you do not submit a proxy by mail or vote your shares in person, it has the same effect as a vote “AGAINST” the proposal to approve the Certificate of Amendment. If you sign your proxy card without indicating your vote, your shares will be voted “FOR” approval of the Certificate of Amendment. As of the close of business on July 1, 2013, the record date, the directors and executive officers of the Company held and are entitled to vote, in the aggregate, 10,652,041 shares of Common Stock and 3,333,333.33 votes afforded to them asSenior Preferred Stock holders, representing, in the aggregate, approximately 47.5% of the outstanding Voting Shares. The Board of Directors recommends that the Company’s shareholders voteFORthe Certificate of Amendment.The recommendation of the Board of Directors was made after careful consideration of all the material factors, both positive and negative, as set forth in this Proxy Statement. This Proxy Statement is dated July 10, 2013 and is first being mailed to our shareholders on or about July 10, 2013. SUMMARY TERMSHEET You are being asked to vote on a proposal to adopt a proposed Certificate of Amendment to effect the Reverse Stock Split. This Proxy Statement contains a more detailed description of the terms of the proposed Certificate of Amendment and the Reverse Stock Split. We encourage you to read the entire Proxy Statement and thedocuments attached as an annex to this Proxy Statement carefully. The Board has authorized a 1-for-10,000 Reverse Stock Split.See also the information under the captions "Special Factors - Reasons for and Purposes of the Reverse Stock Split" and "Recommendation of the Board; Fairness of the Reverse Stock Split" in this Proxy Statement. The Board has determined that the Reverse Stock Split is fair to and in the best interest of all of our unaffiliated shareholders including those shareholders owning shares being cashed out pursuant to the Reverse Stock Split and those who will retain an equity interest in our Company subsequent to the consummation of the Reverse Stock Split. See also the information under the caption "Recommendation of the Board; Fairness of the Reverse Stock Split" in this Proxy Statement. All of our directors and executive officershave expressed an intent tovote all shares which they directly or indirectly control in favor of the Reverse Stock Split. The shares of issued and outstanding Common Stock held by our directors and executive officers, plus the votes afforded to them as holders of Senior Preferred Stock, represent approximately 47.5% of our voting power. See also the information under the caption "Description of the Reverse Stock Split – Vote Required" in this Proxy Statement. When the Reverse Stock Split becomes effective, if you hold fewer than 10,000 shares of Common Stock, you will receive a cash payment of $0.50 per pre-split share. Additionally, as the Company will not be issuing fractional shares, you will also receive a cash payment of $0.50 per pre-split share if your pre-split holdings would not result in the issuance of whole shares.For example, assuming you owned 15,000 pre-split shares, you would be issued one share of Common Stock, and $0.50 for each pre-split share that otherwise would have resulted in a fractional share, or $2,500.As soon as practicable 3 after the Effective Date, you will be notified and asked to surrender your stock certificates to the Exchange Agent. Upon receipt of your stock certificates by the Exchange Agent, you will receive your cash payment. See also the information under the caption "Description of the Reverse Stock Split - Exchange of Certificates for Cash Payment or Shares" in this Proxy Statement. The Reverse Stock Split is not expected to affect our current business plan or operations, except for the anticipated cost and management time savings associated with termination of our obligations as a public company. See also the information under the captions "Special Factors - Effects of the Reverse Stock Split," "Special Factors - Financial Effect of the Reverse Stock Split" and "Conduct of the Company's Business After the Reverse Stock Split" in this Proxy Statement. When the Reverse Stock Split becomes effective, we will be eligible to cease filing periodic reports with the Commission and we intend to cease public registration and our Common Stock will no longer be eligible for trading in the OTCQB. Once we cease public registration, our shareholders will not be provided with periodic or other reports regarding the Company. See also the information under the captions "Special Factors - Reasons for and Purposes of the Reverse Stock Split" and "Recommendation of the Board; Fairness of the Reverse Stock Split" in this Proxy Statement. Neither the Company nor the Board, nor any committee of the Board, has solicited or obtained any appraisal, report or opinion by any outside party regarding the fairness of the Reverse Stock Split.The Board chose not to retain the services of an independent advisor because it believes the cost of such services would be excessive relative to the size and cost of the Reverse Stock Split. See also the information under the caption "Special Factors - Fairness of the Reverse Stock Split to Shareholders – Absence of a Fairness Opinion" in this Proxy Statement. For those shareholders who receive a cash payment in the Reverse Stock Split and cease to hold, either directly or indirectly, shares of post-split Common Stock, you will need to recognize a gain or loss for federal income tax purposes for the difference between the amount of cash received and the aggregate tax basis in your shares of Common Stock. For those shareholders who retain Common Stock incident to the Reverse Stock Split, you will only recognize any gain or loss for federal income tax purposes to the extent that you receive a cash payment for fractional shares. See also the information under the caption "Special Factors - Federal Income Tax Consequences of the Reverse Stock Split" in this Proxy Statement. You are urged to consult with your own tax advisor regarding the tax consequences of the Reverse Stock Split in light of your own particular circumstances. You are not entitled to appraisal rights under either our governance documents or the Oklahoma General Corporation Act. See also the information under the caption "Description of the Reverse Stock Split - Appraisal Rights" in this Proxy Statement. We currently anticipate having the financial resources to complete the Reverse Stock Split, the costs of which we anticipate to be approximately $275,572, which includes $233,000, which is the approximate cost to satisfy the Company’s obligation to pay cash for each fractional share resulting from the Reverse Stock Split. QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND REVERSE STOCK SPLIT The following questions and answers briefly address some commonly asked questions about the Reverse Stock Split that are not addressed in the "Summary Term Sheet." They may not include all the information that is important to you. We urge you to read carefully this entire Proxy Statement, including our financial statements and the annex attached hereto. Q:What vote is required for the Company’s shareholders to approve the Reverse Stock Split? A:An affirmative vote of the holders of a majority of the votes entitled to be cast by the shares of Common Stock outstanding on the record date plus the votes afforded to the holders of the Senior Preferred Stock is required to approve the Certificate of Amendment to effect the Reverse Stock Split. Accordingly, failure to vote in person or by proxy or an abstention will have the same effect as a vote “AGAINST” the Certificate of Amendment. 4 Q: What are some of the advantages of the Reverse Stock Split? A: Our Board believes that the Reverse Stock Split will have, among others, the following advantages: ● we will terminate the registration of our Common Stock under the Exchange Act, which will eliminate the significant tangible and intangible costs of our being a public company, with tangible cost savings of an estimated $175,000 to $200,000 annually; ● we will be able to reduce the expense associated with maintaining shareholder accounts for numerous shareholders with small accounts; ● we will be able to achieve the overhead reduction associated with the Reverse Stock Split without negatively affecting our business operations; ● our senior management will be able to focus their efforts solely on operations without having the burden of addressing issues relating to being a publicly held company; and ● we will be able to provide liquidity for the large number of unaffiliated shareholders holding relatively small positions in our shares (as the cost of liquidity for such holders in the public market is prohibitive) and a predictable exit for the other unaffiliated shareholders holding larger position (as our stock is thinly traded and our stock price has varied widely over the last 12 months), and we will be able to do so through a transaction in which such unaffiliated shareholders generally may be eligible to receive capital gains tax treatment for their proceeds and avoid paying brokerage commissions and fees.See also information under the caption "Special Factors - Reasons for and Purposes of the Reverse Stock Split" in this Proxy Statement. Q: What are some of the disadvantages of the Reverse Stock Split? A: Our Board believes that the Reverse Stock Split will have, among others, the following disadvantages: ● shareholders owning fewer than 10,000 shares of our Common Stock will not have an opportunity to liquidate their shares at a time and for a price of their choosing; instead, they will be cashed out, will no longer be shareholders of our Company and will not have the opportunity to participate in or benefit from any future potential appreciation in the value of our Common Stock; ● the public market for shares of our Common Stock, which has been limited and erratic to date, will cease to exist; ● shareholders holding our Common Stock following the Reverse Stock Split will no longer have readily available to them the legally mandated information regarding our operations and results that is currently available in our filings with the Commission; ● the elimination of the trading market for our Common Stock may result in us having less flexibility in attracting and retaining executives and employees since equity-based incentives (such as stock options) tend to be less valuable in a private company; and ● it will be more difficult for us to access the public equity markets.See also information under the captions "Special Factors - Effects of the Reverse Stock Split," "Special Factors - Financial Effect of the Reverse Stock Split" and "Recommendation of the Board; Fairness of the Reverse Stock Split" in this Proxy Statement. 5 Q: What are some of the factors that the Board considered in approving the Reverse Stock Split? A: The Board considered several factors in approving the Reverse Stock Split. Importantly, the Board considered the relative advantages and disadvantages discussed above and under the captions "Special Factors - Reasons for and Purposes of the Reverse Stock Split," "Special Factors - Strategic Alternatives Considered," “Special Factors - Background of the Reverse Stock Split" and "Special Factors - Effects of the Reverse Stock Split" in this Proxy Statement. The Board also considered numerous other factors, including: ● the Board's discussions and conclusions about the fairness of the priceto be paid following the Reverse Stock Split to our shareholders owning fewer than 10,000 shares; ● the projected tangible and intangible cost savings to us by terminating our status as a public company; ● any attempt by our more significant shareholders to achieve liquidity in the public trading market would likely be frustrated due to the low average daily trading volume of our Common Stock in the OTCQB as only a small number of shares could be sold in the OTCQB without risking a significant decrease in the trading price.See also information under the captions "Special Factors - Fairness of the Reverse Stock Split to Shareholders" and "Recommendation of the Board; Fairness of the Reverse Stock Split" in this Proxy Statement; ● the cost to our shareholders owning less than 100 shares, which is estimated to be in excess of 40% of our shareholders, of liquidating their holdings is prohibitive; the Reverse Stock Split affords such shareholders an opportunity to liquidate their holdings without paying brokerage commissions and fees; ● the Company has been unable to use its stock option plan to attract and retain employees due to the low trading price and limited trading volume and public float of our Common Stock; and ● the Board’s discussion and conclusion that terminating its status as a publicly held corporation will allow management to focus on operations to a greater extent than it is currently able. Q: Did the Board obtain a fairness opinion or engage an independent financial advisor before approving the Reverse Stock Split? A: The Board chose not to retain the services of an independent advisor because it believes the cost of such services would be excessive relative to the size and cost of the Reverse Stock Split.In this regard, the total expected payment to be made for fractional shares cashed out in connection with the Reverse Stock Split is approximately $233,000.In light of the relative small size of this payment, the Board did not seek a fairness opinion, since the cost of the fairness opinion likely would have cost$100,000 to $200,000.In addition, the total anticipated cost of the Reverse Stock Split is approximately $275,572 (including the fractional share payment amount of approximately $233,000). Q: What are the interests of directors and executive officers in the Reverse Stock Split? A: As a result of the Reverse Stock Split, the aggregate ownership by our directors and executive officers of our Common Stock will not materially increase (approximately a 0.7% increase).See also information under the captions "Special Factors - Effects of the Reverse Stock Split" and "Special Factors – Potential Disadvantages of the Reverse Stock Split to Shareholders; Accretion in Ownership and Control of Certain Shareholders" in this Proxy Statement. See also information under the captions "Special Factors - Financial Effect of the Reverse Stock Split" and "Costs of the Reverse Stock Split" in this Proxy Statement. 6 Q:How will I be affected if I own more than 10,000 shares of Common Stock? A: You will receive one share of Common Stock for each 10,000 shares owned by you, and $0.50 for each pre-split share that otherwise would have resulted in a fractional share.For example, if you owned 44,000 shares of Common Stock, you would receive four shares of Common Stock upon consummation of the Reverse Stock Split, and $2,000 representing the value of 4,000 pre-split shares times $0.50 per share. Q:What do I need to do now? A: We urge you to read the Proxy Statement carefully, including the annexes and to consider how the Reverse Stock Split affects you. If you are a shareholder of record, you can ensure your shares are voted at the Special Meeting by completing, signing, dating and mailing the enclosed proxy card. Even if you plan to attend the Special Meeting, we encourage you to return the enclosed proxy card. If you hold your shares in “street” name, you can ensure that your shares are voted at the Special Meeting by instructing your broker or nominee how to vote.Do NOT return your stock certificate(s) with your proxy. Q:What happens if I sell my shares before the Special Meeting? A: The record date of the Special Meeting is earlier than the Special Meeting and the date that the Reverse Stock Split is expected to be completed. If you transfer your shares of Common Stock after the record date but before the Special Meeting, you will retain your right to vote at the Special Meeting, but will have transferred the right to receive any consideration for fractional shares to be received by our shareholders in connection with the Reverse Stock Split. In order to receive consideration for fractional shares held by you on the Effective Date, you must hold your shares through the Effective Date. Q: Will I be entitled to appraisal rights if I object to the Reverse Stock Split? A: No.You are not entitled to appraisal rights under either our governance documents or the Oklahoma General Corporation Act. See also the information under the caption "Description of the Reverse Stock Split - Appraisal Rights" in this Proxy Statement. SPECIAL FACTORS Reasonsfor and Purposes of the Reverse Stock Split The primary purpose of the Reverse Stock Split is to reduce the number of record holders of our Common Stock to fewer than 300, so that we can terminate the registration of our Common Stock under Section 12(g) of the Exchange Act. The Reverse Stock Split is expected to result in the elimination of the expenses related to our disclosure and reporting requirements under the Exchange Act and to decrease the administrative expense we incur in servicing a large number of record shareholders who own relatively small numbers of our shares. As discussed further in this Proxy Statement under the caption "Special Factors - Background of the Reverse Stock Split," the Board initiated its consideration of the Reverse Stock Split May 2, 2012.Management expressed concern about the expense of remaining a public company and with the continuing obligations to comply with the periodic reporting requirements of the Exchange Act. As a result of management’s concerns, the Board decided to consider whether it should remain a publicly held company. As a result of the factors discussed further in this Proxy Statement under the caption "Special Factors - Background of the Reverse Stock Split," the Board believes that any material benefit derived from continued registration under the Exchange Act is outweighed by the cost and burdens. As a result of the increased cost and tangible and intangible burdens associated with being a public company following the passage of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), we do not believe that continuing our public company status is in the best interest of the Company or our shareholders given the 7 current size of the Company as measured by our total revenue and market capitalization.We have had trouble complying with the Sarbanes-Oxley Act.We have reported in our periodic reporting requirements since February 29, 2009 that we have not been able to maintain effective internal control over financial reporting and do not believe we will be able to do so without considerable cost. The principal benefit of remaining public, access to the public markets, has largely been unavailable to the Company.The Company has only received bank financing due to personal guarantees of its CEO and one director.In this regard, the Board does not believe that, given the current state of the capital markets, and the current economic environment, we are in a position to continue to use our status as a public company to raise capital through sales of securities in a public offering, or otherwise to access the public markets to raise equity capital.In addition, our Common Stock's limited trading volume and public float have all but eliminated our ability to use our Common Stock as acquisition currency or to attract and retain employees. Our Common Stock's low price has impaired our smaller shareholders' ability to sell their shares as doing so in the public market is cost prohibitive. In addition, our Common Stock's limited trading volume and public float could impair our larger shareholders' ability to sell their shares, which could prevent them from realizing the full benefits of holding publicly traded stock. Our low market capitalization has resulted in limited interest from market makers or financial analysts who might report on our activity to the investment community.On February 23, 2011, our Common Stock became ineligible for trading on the Over the Counter Bulletin Board due to insufficient quoting activity. During the twelve months ended May 31, 2013, our stock traded erratically and the price of our Common Stock varied widely. Because the Common Stock has been thinly traded, entering into a large purchase or sale, to the extent possible, would risk a significant impact on the market price of our Common Stock. The Board believes that it is unlikely that our market capitalization and trading liquidity will increase significantly in the foreseeable future. Our status as a public company has not only failed to benefit our shareholders materially, but also, in the Board's view, places an unnecessary financial burden on us. That burden has only risen in recent years, since the enactment of the Sarbanes-Oxley Act. As a public company, we incur direct costs associated with compliance with the Commission's filing and reporting requirements imposed on public companies. To comply with the public company requirements, we incur an estimated $221,000 annually in related expenses, as follows: Audit Fees $ Internal Control Compliance $ Shareholder Expenses $ Filing Fees $ Legal Fees $ Investor Relations $ Total $ The estimates set forth above are only estimates, and would not all be eliminated when the Company terminates its obligations under the Exchange Act.We estimate that the actual savings will approximate $175,000 to $200,000, as the Company will continue to incur audit and related fees incurred to prepare its financial statements for dissemination to shareholders; however, such fees and expenses are anticipated to substantially decrease as a result of the consummation of the Reverse Stock Split. The actual savings that we may realize may be higher or lower than the estimate set forth above. In light of our current size, opportunities and resources, the Board does not believe that such costs are justified. Therefore, the Board believes that it is in our best interests and the best interests of our shareholders to eliminate the administrative, financial and additional auditing burdens associated with being a public company by consummating the Reverse Stock Split at this time rather than continue to subject the Company to these burdens. As a result of the monetary savings anticipated as a result of going-private, the time and capital currently devoted by management to our public company reporting obligations could be devoted to other 8 purposes, including operational concerns to further our business objectives and the interests of our shareholders. Additionally, the additional time and resources required for compliance with the Sarbanes-Oxley Act may make it difficult for us to attract and retain independent directors without increasing director compensation and obtaining additional directors’ and officers' liability insurance. The Company determined to proceed with the Reverse Stock Split at this time, as compared to any other time in the operating history of the Company, due to the continued burdens placed on the Company’s management to comply with the reporting and other obligations imposed by the Securities Exchange Act of 1934, and management’s belief that the benefits of remaining a public company at this time are far outweighed by the direct and indirect costs associated with remaining a public company, as set forth above. See also information under the caption "Special Factors – Strategic Alternatives Considered" in this Proxy Statement for an additional description of the reasons why our Board approved the Reverse Stock Split instead of another alternative transaction structure at this time. The Reverse Stock Split will terminate the equity interests in the Company of approximately 283 record holders of Common Stock. We intend for the Reverse Stock Split to treat shareholders holding Common Stock in street name through a nominee (such as a bank or broker) in the same manner as record holders. Nominees will be instructed to effect the Reverse Stock Split for their beneficial holders. However, nominees may have different procedures and shareholders holding shares in street name should contact their nominees.The Reverse Stock Split is expected to relieve us of the administrative burden, cost and other disadvantages associated with filing reports and otherwise complying with the requirements of registration under the federal securities laws by deregistering our Common Stock. Additionally, the Reverse Stock Split will provide small shareholders a beneficial mechanism to liquidate their equity interest at a fair price for their shares without having to pay brokerage commissions. Based on information available to us, we presently have an aggregate of approximately 348 record holders and 1,358 beneficial holders of our Common Stock (collectively, "holders"), of which approximately 1,228 holders each own 10,000 shares or less. In the aggregate, the shares held by these small holders comprise less than 1.8% of our outstanding shares of Common Stock. The administrative burden and cost to us of maintaining records with respect to these numerous small accounts and the associated cost of preparing, printing and mailing information to them is, in the Board's view, excessive given our limited size and the nature of our operations. These expenditures result in no material benefit to us. The Reverse Stock Split will enable us to eliminate much of these costs. When the Reverse Stock Split is consummated, shareholders owning fewer than 10,000 shares of Common Stock will no longer have any equity interest in the Company and will not participate in our future earnings or any increases in the value of our assets or operations. Thus, only our employees, executive officers, directors and continuing shareholders will benefit from any future increase in our earnings. The shareholders who will continue to hold an equity interest in the Company after the Reverse Stock Split will own a security, the liquidity of which will be severely restricted. See also information under the captions "Recommendation of the Board; Fairness of the Reverse Stock Split" and "Special Factors - Fairness of the Reverse Stock Split to Shareholders" in this Proxy Statement. The Reverse Stock Split will (i) cause us to cash out shares held by any shareholder holding fewer than 10,000 shares, and (ii) change the percentage of Common Stock held by the remaining shareholders to 100%. The Board of Directors recommends that the Company’s shareholders vote “FOR”the Certificate of Amendment to effect the Reverse Stock Split.The recommendation of the Board of Directors was made after careful consideration of all the material factors, both positive and negative, as described above. 9 Strategic Alternatives Considered In making the determination to proceed with the Reverse Stock Split, and recommend the approval of the Certificate of Amendment, the Board evaluated a number of other strategic alternatives. In evaluating the risks and benefits of each strategic alternative, the Board determined that the Reverse Stock Split would be the simplest and most cost-effective means to achieve the purposes described above. These alternatives were: ● Self-tender offer. The Board considered a self-tender offer by which we would offer to repurchase shares of our outstanding Common Stock. The results of an issuer tender offer would be unpredictable, however, due to its voluntary nature. The Board was uncertain whether this alternative would result in shares being tendered by a sufficient number of record shareholders so as to permit us to reduce the number of record shareholders below 300 which would allow us to terminate our public reporting requirements. The Board believed it unlikely that many holders of small numbers of shares would make the effort to tender their shares, especially in light of the fact that a larger percentage of our smaller shareholders have had no contact with us or our transfer agent in a number of years. In addition, the Board considered that the estimated transaction costs of completing a tender offer would be similar to or greater than the costs of the Reverse Stock Split transaction, and these costs could be significant in relation to the value of the shares purchased since there could be no certainty that shareholders would tender a significant number of shares. ● Purchase of shares in the open market. The Board also considered purchasing our shares in the open market in order to reduce the number of our record shareholders to fewer than 300. However, given the low daily trading volumeof our Common Stock, there was no assurance that purchasing shares in isolated transactions would reduce the number of shareholders sufficiently to permit us to terminate our public reporting requirements under the Exchange Act and deregister in a reasonable period of time, without substantially increasing the price of the shares to the Company, given the low daily trading volume. ● Maintaining the status quo. The Board also considered taking no action to reduce the number of our shareholders. However, due to the significant and increasing costs of being a public company, the Board believed that maintaining the status quo would be detrimental to all shareholders. We would continue to incur the expenses of being a public company without realizing the benefits of public company status. Additionally, from time to time the Company's transfer agent is engaged by the Company to analyze the Company's shareholder base in order to determine if any shareholders meet the escheatment criteria of the applicable state of the United States.If a record holder meets such criteria and such record holder's Common Stock is escheated to such state, our record holder count is reduced by one.If enough record holders' shares escheat, it could have the result of lowering the number of record holders to fewer than 300, but there is no certainly of this result. Background of the Reverse Stock Split On September 13, 2008, the Board concluded that its previously issued financial statements for the fiscal year ended May 31, 2007 should not be relied upon because of errors in those financial statements and that the Company would restate those financial statements to make the necessary accounting adjustments.In connection with the Company’s Quarterly Report on Form 10-Q for the period ended February 28, 2009, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company did not maintain effective internal control over financial reporting.It was after these two events the Board first began examining the costs and benefits of the Company remaining a public company and the possibility of taking the Company private.At such time, management emphasized its belief that remaining public was likely placing the Company at a competitive disadvantage with private companies who are not required to publicly report their financial condition and results from operations recognizing that the Company is the only public company whose sole product is recycled plastic pallets.In addition, at such time, the Board discussed reducing operating and other costs and expenses and increasing revenues. After such consideration, the Board directed management to focus on reducing operating and other costs and expenses and increasing revenues. 10 In the period subsequent to the filing of Company’s Quarterly Report on Form 10-Q for the period ended February 28, 2009 through the filing of the Company’s Annual Report on Form 10-K for the period ended May 31, 2012, the Company’s Chief Executive Officer and Chief Financial Officer continued to conclude that the Company did not maintain effective internal control over financial reporting.In addition, during such period, the Company had to file extensions for 11 of its 13 periodic reports on Forms 10-Q and 10-K of which one report was a late filing.It was at this time that management again began questioning whether it was in the Company’s best interest for it to remain a public company.At such time, management requested outside legal counsel to investigate the process and costs of taking the Company private.Management continued to consult with counsel periodically regarding such matters during the next 11 months. At a meeting of the Board held on May 2, 2013, in which all members of the Board were in attendance, management discussed the advantages and disadvantages, as well as the legal and regulatory issues associated with taking the Company private.The Board discussed and considered a self-tender offer, purchases of shares in the open market and the Reverse Stock Split.Management again reemphasized its belief that remaining public was likely placing the Company at a competitive disadvantage with private companies who are not required to publicly report their financial condition and results from operations.The Board reviewed management’s estimate of the costs and benefits of proceeding with a going-private transaction.The Board also noted management’s assessment that a large percentage of the Company’s shares of Common Stock are held by a relatively small number of shareholders and that a significant number of our shareholders have few shares of Common Stock.As a result, according to management, the administrative burden and costs to the Company of maintaining its public company status, including the cost of maintaining records with respect to numerous small accounts and the associated costs of preparing, printing and mailing information to shareholders was excessive given our resources and operations.The Board briefly discussed retaining an independent financial advisor to assist in the evaluation of strategic alternatives available to the Company and determined that the cost to retain an independent financial advisor would likely cost about the same amount as it would to consummatea going private transaction and would not provide a benefit commensurate with the anticipated cost.In addition, given the current financial condition of the Company, management believed that retaining an independent financial advisor would not be a prudent use of the Company’s limited financial resources.The Board also considered forming a special committee to consider the Company’s strategic alternatives and the terms of any going private transaction.It was noted that establishing a special committee would have created another protection of the procedural fairness in connection with any going private transaction; however, following discussion, the Board determined that, in view of the small size of the Board, the limited number of independent directors and the cost of retaining separate independent counsel for such special committee, a special committee should not be formed.In its discussion, the Board also discussed in detail the substantial costs of complying with the Sarbanes-Oxley Act, the rules and regulations promulgated by the Commission and the Exchange Act.The Board’s view was that these costs outweighed any benefits the Company or our shareholders received from our status as a public company. Following a discussion of the various alternatives to take the Company private, including a self-tender offer, purchase of shares in the open market and the Reverse Stock Split, the Board determined that going-private pursuant to the Reverse Stock Split would be the most desirable strategic alternative, given the relative certainty of the outcome and cost of completion, provided that it was effected at a price and on terms fair to all of our shareholders. The Board instructed management to make a recommendation regarding the terms of the Reverse Stock Split, including the specific ratio and the price to be paid for fractional shares.Management was also directed to draft the necessary documents to comply with the reporting and disclosure requirements of the Exchange Act. In determining the ratio, management reviewed the list of record owners provided by the transfer agent and ran several calculations to determine the minimum ratio necessary to achieve the Company’s primary objective of reducing the number of shareholders to below 300, while allowing for the anticipated conversion of beneficial owners holding shares of the Company’s Common Stock through nominees or brokers, to record ownership.When running the calculations, management also attempted to determine the appropriate ratio with respect to the Company’s secondary objective of eliminating costs associated with smaller ownership positions while also allowing a reasonable number of unaffiliated shareholders to retain an ownership interest in the Company.After conducting the analysis using ratios between 1-for-1,000 and 1-for-100,000, management determined a ratio of 1-for-10,000 was appropriate not only to achieve the Company’s primary objective, but also represented a reasonable balance with respect to the Company’s secondary objective.In this regard, management concluded that any ratio lower than 1-for-10,000 would not accomplish the Company’s secondary objective of eliminating costs associated with smaller ownership positions, while any ratio above 1-for-10,000 would achieve the Company’s primary objective, but would result in the elimination of a greater number of unaffiliated shareholders than necessary to achieve the objective of taking the Company private and create an additional financial burden on the Company. 11 In accepting management’s recommendation regarding the ratio, the Board relied on the conclusion of management that, on the basis of 1-for-10,000, the Company would have approximately 65 holders of record, and 130 beneficial owners of record.In the Board’s view, and consistent with management’s analysis, the proposed ratio balanced the Company’s desire to reduce the number of record shareholders to below 300,minimize the cost of the Reverse Stock Split and costs associated with maintaining records with respect to numerous small accounts as well as the impact on unaffiliated shareholders.In the Board’s view, to increase the ratio to above 1-for-10,000 would result in a greater number of unaffiliated shareholders being cashed out and would increase the cost of the Reverse Stock Split to the Company.The Board also believed reducing the ratio to below 1-for-10,000 would not accomplish the Company’s secondary objective eliminating costs associated with smaller ownership positions. In considering the price to be paid to holders of fractional shares, management looked at the one-month, three-month, six-month and twelve-month average price of the Common Stock, which were $0.322, $0.455, $0.437 and $0.353, respectively, as traded on the OTCQB.Management believed that the current price of the Company’s Common Stock, as reported on the OTCQB on June 13, 2013, of $0.39, represents a fair market value of the Common Stock, given the Company’s current financial condition.Management then considered the fairness of cashing out fractional interests at the current price and determined that a premium was appropriate given the Company’s Common Stock had trading at higher prices in the past and the fact that holders of fractional interests would not have an opportunity to participate in any future increase in shareholder value.The determination to provide a premium was made notwithstanding the fact that the Company had a negative book value.No specific weight was given to any particular factor in determining the range of per share prices, and the recommendation regarding the range was intended to provide a substantial premium for fractional interests relative to the current price for each share of Common Stock.Management did not consider projected future results as results from operation had remained fairly consistent recently, the current uncertainty regarding the Company’s ability to pay its debt when it matures in March of 2015, the dependence on one customer for a majority of its sales, and the inability of the Company to pay accrued dividends to holders of its Senior Preferred Stock, and the inability of the Company to pay accrued interest due to an officer and one of the directors.After such consideration, Management recommended to the Board that the fractional shares be cashed at a range of $0.40 to $0.55 per share. In supporting management’s recommendation regarding the range of possible prices to be paid for each fractional share, the Board considered the fact that the price range recommended by management in each case represented a premium to the price at which shares of the Company’s Common Stock were trading on June 13, 2013.As a result of its desire to provide holders of small numbers of shares a substantial premium over recent market prices, the Board determined to pay the Company’s shareholders $0.50 per fractional share of Common Stock.The Board did not consider any price within the range recommended by management below $0.50 per share, as it was believed that the price of $0.50 per share was fair to the Company’s shareholders, given the factors referred to herein, specifically the negative book value associated with each share of Common Stock, the Company’s current financial condition and the then current market price of the Company’s shares of Common Stock, as reported on the OTCQB. On the basis of management’s recommendations, the Board’s independent analysis, its extended deliberations since 2009 and the factors described elsewhere in this Proxy Statement in the sections entitled "Special Factors - Reasons for and Purpose of the Reverse Stock Split," "Special Factors - Strategic Alternatives Considered" and "Special Factors - Fairness of the Reverse Stock Split to Shareholders," by unanimous written consent dated June 13, 2013, the Board resolved that a 1-for-10,000 Reverse Stock Split, with a purchase price per pre-split share equal to $0.50, be paid to holders of fewer than 10,000 pre-split shares.The Board further resolved that the Reverse Stock Split was fair to all unaffiliated shareholders, including those whose shares would be cashed out pursuant to the Reverse Stock Split and those who would retain an equity interest in the Company subsequent to the consummation of the Reverse Stock Split.Lastly, the Board approved the amendment to the Certificate of Incorporation and authorized management to file the necessary documentation with the Commission. The Board of Directors recommends that shareholders vote “FOR” approval of the Certificate of Amendment to effect the Reverse Stock Split. 12 Effects of the Reverse Stock Split If effected, based on information available to us, the Reverse Stock Split will reduce the number of record shareholders of our Common Stock from approximately 348 to approximately 65. This reduction in the number of our shareholders will enable us to terminate the registration of our Common Stock under the Exchange Act, which will substantially reduce the information required to be furnished by us to our shareholders and to the Commission. Additionally, certain provisions of the Exchange Act will no longer apply, such as the short-swing profit recovery provisions of Section 16(b). For a total expenditure by the Company of up to approximately $42,572 in transaction costs (including legal, financial, accounting, printing, mailing and other fees and costs) and approximately $233,000 in purchase costs for fractional shares, we estimate that we will realize an estimated $200,000 in cost savings on an annual basis by terminating our public company status. We intend to apply for termination of registration of our Common Stock under the Exchange Act as soon as practicable following completion of the Reverse Stock Split. The effect of the Reverse Stock Split on each shareholder will depend on the number of shares that such shareholder owns. Registered shareholders and shareholders holding shares of Common Stock in street name through a nominee (i.e., a broker or a bank) holding fewer than 10,000 shares of Common Stock will have their shares converted into the right to receive a cash amount equal to $0.50 per pre-split share. Potential Disadvantages of the Reverse Stock Split to Shareholders; Accretion in Ownership and Control of Certain Shareholders Shareholders owning fewer than 10,000 shares of Common Stock immediately prior to the effective time of the Reverse Stock Split will, after giving effect to the Reverse Stock Split, no longer have any equity interest in the Company and therefore will not participate in our future potential earnings or growth. It is expected that 1,153 holders will be fully cashed out in the Reverse Stock Split. It will not be possible for cashed out shareholders to re-acquire an equity interest in the Company unless they purchase an interest from the remaining shareholders. The Reverse Stock Split will require shareholders who own fewer than 10,000 shares of Common Stock involuntarily to surrender their shares for cash. These shareholders will not have the ability to continue to hold their shares. The ownership interest of these shareholders will be terminated as a result of the Reverse Stock Split, but the Board has concluded that the completion of the Reverse Stock Split overall will benefit these shareholders because of, among other reasons, the liquidity provided to them by the transaction at a price determined by the Board to be fair to these shareholders. The percentage of beneficial ownership of each of the officers, certain of the directors, as well as major shareholders of the Company will remain virtually unchanged as a result of the Reverse Stock Split.Based on an assumed cash-out of approximately 461,201 shares, the percentage ownership of each holder remaining after the Reverse Stock Split will increase by 1.8%. By way of example, if a holder held 10% of the outstanding Common Stock prior to the Reverse Stock Split, such holder would hold approximately 10.18% after the Reverse Stock Split. See also information under the caption "Security Ownership of Certain Beneficial Owners and Management" in this Proxy Statement. Potential disadvantages to our shareholders who will remain as shareholders after the Reverse Stock Split include decreased access to information and decreased liquidity as a result of the termination of the registration of our Common Stock under the Exchange Act. As a result of the termination, we will no longer be subject to the periodic reporting requirements or the proxy rules of the Exchange Act. 13 Effect of the Reverse Stock Split on Option Holders Regardless of whether an outstanding stock option provides a right to purchase less than, equal to or greater than 10,000 shares, the number of shares underlying each such outstanding stock option granted by the Company under its stock option plan will be automatically adjusted on the Effective Date. Effect of the Reverse Stock Split on Holders of our Senior Preferred Stock The total number of shares underlying our outstanding Series 2003 Convertible Preferred Stock will be automatically adjusted from 3,333,333.33 to 333.33 on the Effective Date. Financial Effect of the Reverse Stock Split Completion of the Reverse Stock Split will require approximately $275,572 of cash, which includes $42,572 for legal, financial, accounting, printing, mailing, and other fees and costs related to the transaction. As a result, we will have decreased working capital following the Reverse Stock Split. The payments to holders who receive cash in lieu of fractional shares will be paid out of our cash on hand. Based upon analysis of the share ownership distribution among the Company's shareholders, the Board chose to limit the scope of the Reverse Stock Split to 1-to-10,000 in light of the Company's continuing working capital needs. See also the information under the caption "Financing of the Reverse Stock Split" in this Proxy Statement. The consummation of the Reverse Stock Split will have virtually no impact on the interests of our directors and executive officers in the net book value and net earnings of the Company, as their stockholdings in the Company will only fractionallyincrease from approximately 40.8% of the outstanding shares of the Company's Common Stock prior to the consummation of the Reverse Stock Split. Fairness of the Reverse Stock Split to Shareholders The Board determined that the Reverse Stock Split, including the proposed cash payment of $0.50 per pre-split share to shareholders whose shares will be cashed out, is substantively fair to all of our unaffiliated shareholders, including those whose shares will be cashed out and those who will be continuing shareholders of the Company. With respect to the shareholders whose shares would be cashed out, neither the Company nor the Board of Directors retained the services of an independent financial advisor with respect to the Reverse Stock Split and neither the Company's Board of Directors nor the continuing shareholders received a fairness opinion from a financial advisor in reaching its decision regarding the fairness of the Reverse Stock Split. With respect to the fairness of the Reverse Stock Split to the shareholders whose stock would not be cashed out in the Reverse Stock Split, the Board also relied on the fact that shareholders whose stock would be cashed out would not participate in the future growth of the Company, therefore justifying the payment of $0.50 per share in the Reverse Stock Split, compared to the fair market value of each share of Common Stock. The Board also considered certain factors related to the Company’s financial position in determining the fairness of the Reverse Stock Split to all of our unaffiliated shareholders.The material factors considered by the Board consisted of the following: Balance Sheet and Liquidation Value Analysis.The Board, in consultation with management, conducted a summary analysis of the Company’s balance sheet, including a review of the Company’s total indebtedness and asset values.In this regard, the Board determined that an extensive analysis was not required to yield the result that the transaction was fair to shareholders.The Board determined not to conduct an extensive analysis since the liquidation value of the Company’s assets valued a pre-split share of the Company's Common Stock at less than the value of a fractional share of Common Stock, and 14 therefore understated the value per pre-split share of the Company's Common Stock.In this regard, the Board noted that the total assets of the Company at February 28, 2013 were approximately $12,710,433, compared to total liabilities of approximately $18,156,604.The Board therefore concluded that upon liquidation of the Company and after repayment of indebtedness, the value of shares of the Company's Common Stock would likely be zero.As a result, the balance sheet and liquidation analysis was given considerable weight by the Board in determining that the value placed by the Board on each fractional share was fair to each of our unaffiliated shareholders, notwithstanding the fact that the Board had no intention of liquidating the Company. The Board did not place particular emphasis on the future prospects of the Company in determining fairness, since (1) such prospects are speculative, and require the making of assumptions which are difficult in the current economic environment and (2) the Company’s revenues are substantially dependent on one customer.In addition, given the balance sheet and liquidation analysis of the Company, it was believed that an analysis of future prospects would yield the same result, that the value placed by the Board on each fractional share was fair to each of our unaffiliated shareholders. The Board determined that the primary additional factor supporting the fairness of the Reverse Stock Split to those unaffiliated shareholders who will be continuing shareholders of the Company is the cost reduction anticipated as a result of the transaction. Shareholders who continue to hold an equity interest in the Company will benefit from the future cost savings expected to be realized from the termination of our public company status, estimated to be not less than $175,000 annually. The Board determined that certain additional factors supported the fairness of the Reverse Stock Split to those unaffiliated shareholders whose shares will be cashed out.The material factors considered by the Board consisted of the following: Immediate Cash Payment.Those shareholders who own less than 10,000 shares of our pre-split Common Stock will receive an immediate cash payment of $0.50 per pre-split share and will not pay the commissions that such shareholders would have to pay if they attempted to sell their shares in the open market. Current and Historical Market Prices for our Common Stock.The proposed transaction price of $0.50 per pre-split share of Common Stock compares favorably to the one-month, three-month, six-month and twelve-month average price of the Common Stock, as well as to the bid price of our Common Stock prior to the public announcement of the Reverse Stock Split on June 13, 2013.Our Common Stock bid price is the highest price that a buyer will pay at any given time to purchase a specified number of shares of our stock. As discussed above, in addition to receiving a substantial premium to the trading price of our Common Stock on any shares cashed out as a result of the Reverse Stock Split, such shareholders will achieve liquidity without incurring brokerage costs. Undiscounted Price.The proposed transaction price of $0.50 per pre-split share does not include any discount for the lack of liquidity of our Common Stock or for the minority status of the shares of our Common Stock owned by unaffiliated shareholders. The current and historical market prices of our Common Stock, and the undiscounted price of our Common Stock,received considerable weight by the Board in determining that the value placed by the Board on each fractional share was fair to each of our unaffiliated shareholders. The Board determined that certain additional factors supported the fairness of the Reverse Stock Split to all of our unaffiliated shareholders.Those additional factors, considered by the Board to be material, consisted of the following: Purchases to Continue Stock Ownership.Shareholders may, depending on the availability of shares for purchase and the number of shares they currently hold, elect to remain shareholders of the Company by acquiring sufficient additional shares so that they will hold at least 10,000 shares of Common Stock in their account immediately prior to the Reverse Stock Split, which allows them to control the decision to remain shareholders after the Reverse Stock Split is effected or to receive cash consideration offered in connection with the Reverse Stock Split. 15 Sales or Transfers to Discontinue Stock Ownership.Shareholders who would otherwise retain an equity interest in the Company after the completion of the Reverse Stock Split may, depending on the demand for their shares, have some control as to whether they will retain an interest in the Company by selling or transferring shares of Common Stock prior to the effectiveness of the Reverse Stock Split to bring their equity interest to below 10,000 shares, and, therefore, be in a position to be cashed out pursuant to the Reverse Stock Split. No FirmOffers to Acquire Control of the Company.We have not received, during the past two years any firm offers for the merger or consolidation of the Company with or into another company, or vice versa, or the sale or transfer of all or substantially all of our assets to another company, or a purchase of our securities by another person that would involve a change in control of the Company. Shareholder Rights.The Reverse Stock Split will not materially change the rights, preferences or limitations of those shareholders who will retain an interest in the Company subsequent to the consummation of the Reverse Stock Split. Absence of a Fairness Opinion Neither the Company nor the shareholders solicited or retained the services of an independent financial advisor with respect to the Reverse Stock Split and neither the Company's Board nor the shareholders received a fairness opinion from a financial advisor in reaching its decision to consummate the Reverse Stock Split.The Board chose not to retain the services of an independent advisor because it believes the cost of such services would be excessive relative to the size and cost of the Reverse Stock Split.In this regard, the total expected payment to be made for fractional shares cashed out in connection with the Reverse Stock Split is $233,000, and the cost of a fairness opinion was anticipated to cost between $100,000 and $200,000. In light of the relative small size of this payment, the Board did not seek a fairness opinion.In addition, the total anticipated cost of the Reverse Stock Split is approximately $275,572 (including the fractional share payment amount of $233,000).Other than rely on the experience of the Company’s Board members, the Board did not take any other steps to investigate the cost of obtaining a fairness opinion of the Reverse Stock Split. Procedural Fairness to All Shareholders The Board determined that the Reverse Stock Split is procedurally fair to all unaffiliated shareholders, including both shareholders who will receive cash payments in connection with the Reverse Stock Split and will not be continuing shareholders of the Company, as well as shareholders who will retain an equity interest in the Company, because the Reverse Stock Split is being effected in accordance with all requirements under Oklahoma law, and because before the Reverse Stock Split becomes effective, all shareholders will have a chance to buy or sell enough shares so that shareholders who would otherwise be cashed out will not be, and shareholders who want to be cashed out, can be. The Board did not create a special committee of the Board to approve the Reverse Stock Split, nor did it hire independent counsel. In light of its determination that the interests of unaffiliated shareholders were protected by the ability of unaffiliated shareholders to decide whether or not to remain shareholders following the Reverse Stock Split by buying or selling shares of Common Stock in the stock market and the Company’s compliance with all requirements of Oklahoma law, the Board did not create a special committee or retain independent counsel. The Board did not grant shareholders access to our corporate files, except as provided under the Oklahoma General Corporation Act, nor did it extend the right to retain counsel or appraisal services at our expense.The Board determined that this Proxy Statement, together with our other filings with the Commission, provide adequate information for all of our shareholders. The Board also considered the fact that under the Oklahoma General Corporation Act and subject to specified conditions set forth under Oklahoma law, shareholders have the right to review our relevant books and records of account. In deciding not to adopt these additional procedures, the Board also took into account factors such as our size and financial capacity and the costs of such procedures. 16 Because of the wide variety of factors the Board considered in rendering the substantive and procedural fairness of the Reverse Stock Split, taken as a whole, the Board did not find it practicable to assign relative weights to factors it considered in deciding that the transaction is fair and in the best interests of unaffiliated shareholders.If any factor assisted the Board in its determination on the fairness of the transaction, the Board did not assign a relative weight to that factor and did not make a determination as to why a particular factor should be assigned any weight. Termination of Exchange Act Registration Our Common Stock is currently registered under the Exchange Act and trades on in the OTCQB. We are permitted to terminate such registration if there are fewer than 300 record holders of outstanding shares of our Common Stock. As of June 13, 2013, we had approximately 348 record holders of our Common Stock. Upon the effectiveness of the Reverse Stock Split, we expect to have approximately65 record holders of our Common Stock. We intend to terminate the registration of our Common Stock under the Exchange Act as promptly as possible after the Effective Date. Following deregistration, our Common Stock will no longer be eligible for trading in the OTCQB Termination of registration under the Exchange Act will substantially reduce the information which we will be required to furnish to our shareholders. After we become a privately-held company, our shareholders will have access to our corporate books and records to the extent provided by the Oklahoma General Corporation Act, and to any additional disclosures required by our directors' and officers' fiduciary duties to us and our shareholders. Termination of registration under the Exchange Act also will make many of the provisions of the Exchange Act no longer applicable to us, including the short-swing profit provisions of Section 16, the proxy solicitation rules under Section 14 and the stock ownership reporting rules under Section 13. In addition, affiliate shareholders may be deprived of the ability to dispose of their Common Stock under Rule 144 promulgated under the Securities Act of 1933, as amended (the "Securities Act"). Furthermore, there will no longer be a public market for our Common Stock, and market makers will not be able to make a market in our Common Stock. We estimate that termination of registration of our Common Stock under the Exchange Act will save us an estimated $200,000 per year in legal, accounting, printing and other expenses, and will also enable our management to devote more time to our operations. See also information under the caption "Special Factors - Reasons for and Purposes of the Reverse Stock Split" in this Proxy Statement. FederalIncome Tax Consequences of the Reverse Stock Split The following is a summary of the material federal income tax consequences of the Reverse Stock Split to holders of Common Stock and to the Company. This summary is based on the Internal Revenue Code of 1986, as amended (the "Code"), regulations, rulings and judicial decisions currently in effect, all of which are subject to change. The summary does not address all aspects of federal income taxation that may apply to a shareholder because of his particular circumstances, and it does not discuss any special rules that may be applicable to some types of investors (for example, estates, trusts, individuals who are not citizens or residents of the United States, foreign corporations, insurance companies, regulated investment companies, tax-exempt organizations and dealers in securities). The discussion assumes throughout that shareholders have held the shares of the Company’s Common Stock subject to the Reverse Stock Split as capital assets at all relevant times. The summary does not cover the applicability and effect of any state, local or foreign tax laws on the Reverse Stock Split, and investors should accordingly consult their own tax advisors for information about the state, local and foreign tax consequences of the transaction. THE FOLLOWING DISCUSSION SUMMARIZING THE MATERIAL FEDERAL TAX CONSEQUENCES IS BASED ON CURRENT LAW. SHAREHOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS AS TO THE FEDERAL, STATE, LOCAL AND FOREIGN TAX EFFECTS OF THE REVERSE STOCK SPLIT IN LIGHT OF THEIR INDIVIDUAL CIRCUMSTANCES. 17 Shareholders who receive cash in lieu of fractional shares of Common Stock, and who do not receive any whole shares as a result of the Reverse Stock Split (because they have fewer than 10,000 pre-split shares), will be treated as receiving cash as payment in exchange for their fractional shares of new Common Stock, and they will recognize capital gain or loss in an amount equal to the difference between the amount of cash received and the adjusted basis of the fractional shares surrendered for cash. Shareholders who receive only Common Stock in exchange for their existing shares as a result of the Reverse Stock Split, and do not receive payment for any fractional shares, will not recognize gain or loss. Their adjusted tax basis of their new Common Stock will be the same as their adjusted tax basis in their existing Common Stock. The holding period of new Common Stock received as a result of the Reverse Stock Split will be the same as the holding period for the shareholder's existing Common Stock. Where a shareholder receives both Common Stock and a cash payment in lieu of fractional shares, the new Common Stock in the hands of a shareholder will have an aggregate basis for computing gain or loss equal to the aggregate basis of shares of old Common Stock held by that shareholder immediately prior to the Reverse Stock Split reduced by the amount of proceeds he receives in lieu of his fractional shares and increased by any gain recognized on those fractional shares. The Reverse Stock Split will be a tax-free recapitalization to the Company under the Internal Revenue Code. The Company will not recognize any gain or loss as a result of the Reverse Stock Split. There will not be any other material tax consequences to the Company from the transaction. FINANCING OF THE REVERSE STOCK SPLIT Completion of the Reverse Stock Split will require approximately $275,572 which includes, in addition to the cost to cash out fractional shares of Common Stock, advisory, legal, financial, accounting, printing, mailing and other fees and costs related to the transaction. The costs of the transaction and related fees and expenses will be paid from cash on hand. You should read the discussion under the caption "Costs of the Reverse Stock Split" below for a description of the fees and expenses we expect to incur in connection with the transaction. COSTS OF THE REVERSE STOCK SPLIT The following is an estimate of the costs incurred or expected to be incurred by us in connection with the Reverse Stock Split. Final costs of the transaction may be more or less than the estimates shown below. We will be responsible for paying these costs. Please note that the following estimate of costs does not include the cost of cashing out fractional shares of Common Stock pursuant to the Reverse Stock Split. Legal Fees $ Transfer and Exchange Agent Fees $ Filing Fees $ Printing and Mailing Costs $ Miscellaneous $ Total $ CONDUCT OF THE COMPANY'S BUSINESS AFTER THE REVERSE STOCK SPLIT We expect our business and operations to continue as they are currently being conducted and, except as disclosed in this Proxy Statement, the Reverse Stock Split is not anticipated to have any effect upon the conduct of our business. We expect to realize time and cost savings as a result of terminating our public company status. When the Reverse Stock Split is consummated, all persons owning fewer than 10,000 shares of Common Stock at the effective time of the Reverse Stock Split will no longer have any equity interest in, and will not be shareholders of, the Company, and therefore will not participate in our future potential earnings and growth. 18 When the Reverse Stock Split is effected, we believe that, based on our shareholder records, approximately 65 record holders will remain as record holders of Common Stock, beneficially owning 100% of the outstanding Common Stock. Shareholders who currently beneficially own approximately 98.2% of the outstanding Common Stock will beneficially own 100% of the outstanding Common Stock after the Reverse Stock Split. See also information under the caption "Security Ownership of Certain Beneficial Owners and Management" in this Proxy Statement. When the Reverse Stock Split is effected, our directors and executive officers will beneficially own approximately 41.5% of the outstanding Common Stock. We plan, following the consummation of the Reverse Stock Split, to become a privately-held company. The registration of our Common Stock under the Exchange Act will be terminated and our Common Stock will no longer be eligible for trading in the OTCQB. In addition, because our Common Stock will no longer be publicly held, we will be relieved of the obligation to comply with the proxy rules of Regulation 14A under Section 14 of the Exchange Act and our officers and directors and shareholders owning more than 10% of our Common Stock will be relieved of the stock ownership reporting requirements and "short swing" trading restrictions under Section 16 of the Exchange Act. Further, we will no longer be subject to the periodic reporting requirements of the Exchange Act and will cease filing information with the Commission. Among other things, the effect of this change will be to enable us to realize time and cost savings from not having to comply with the requirements of the Exchange Act. Other than as described in this Proxy Statement, neither we nor our management has any current plans or proposals to (i) effect any extraordinary corporate transaction, such as a merger, reorganization or liquidation; (ii) to sell or transfer any material amount of our assets; (iii) to change our Board or management; (iv) to change materially our indebtedness or capitalization; or (v) otherwise to effect any material change in our corporate structure or business. RECOMMENDATION OF THE BOARD; FAIRNESS OF THE REVERSE STOCK SPLIT The Board believes that the Reverse Stock Split is fair to our shareholders, including those whose interests are being cashed out pursuant to the Reverse Stock Split and those who will retain an equity interest in the Company subsequent to the consummation of the Reverse Stock Split. The discussion set forth in this Proxy Statement under the captions "Special Factors - Reasons for and Purposes of the Reverse Stock Split," "Special Factors - Strategic Alternatives Considered," "Special Factors - Background of the Reverse Stock Split" and "Special Factors - Effects of the Reverse Stock Split" summarizes the material factors, both positive and negative, considered by the Board in reaching their fairness determination.For the reasons described above under the caption "Special Factors - Fairness of the Reverse Stock Split to Shareholders," the Board also believes that the process by which the transaction has been approved is fair to all unaffiliated shareholders, including those whose interests are being cashed out pursuant to the Reverse Stock Split and those who will retain an equity interest in the Company subsequent to the consummation of the Reverse Stock Split. In consideration of the factors discussed under the captions "Special Factors - Reasons for and Purposes of the Reverse Stock Split," "Special Factors - Strategic Alternatives Considered," "Special Factors - Background of the Reverse Stock Split," "Special Factors - Effects of the Reverse Stock Split" and "Recommendation of the Board; Fairness of the Reverse Stock Split" in this Proxy Statement, the Board approved the Reverse Stock Split by a unanimous vote of the Board, and unanimously recommends that shareholders vote “FOR” the Certificate of Amendment to effect the Reverse Stock Split. Each member of our Board of Directors and each of our executive officers have expressed their intention to vote FOR the Certificate of Amendment to effect the Reverse Stock Split. Upon consummation of the Reverse Stock Split, each of the members of our Board of Directors and each of our executive officers would continue to be shareholders in the Company. 19 FINANCIAL STATEMENTS We “incorporate by reference” in this Proxy Statement certain documents that the Company has filed with the Commission. This means that we can disclose important information to you by referring you to another document filed separately with the Commission. The information incorporated by reference is considered to be a part of this Proxy Statement, except for any information that is superseded by information that is included directly in this document or in a more recent incorporated document. Any statement contained in a document incorporated by reference in this Proxy Statement will be deemed to be modified or superseded for purposes of this Proxy Statement to the extent that a statement contained in this Proxy Statement or in any other subsequently filed document that also is incorporated in this Proxy Statement modifies or replaces such statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this Proxy Statement.We incorporate by reference the documents listed below: • Annual Report on Form 10-K for the fiscal year ended May 31, 2012; and • Quarterly Report on Form 10-Q for the period ended February 28, 2013. These incorporated documents are available without charge to shareholders upon written or oral request to the Company. Please see the caption “Available Information” below for information on requesting these documents. SUMMARY FINANCIAL INFORMATION The following table sets forth our summary financial data. The summary financial data in the table is derived from our financial statements. You should read the data in conjunction with the financial statements, related notes and other financial information incorporated by reference herein. Nine Months Ended February 28, February 29, Statement of Operations Data: Revenues $ $ Gross profit $ $ Operating income $ $ Net income $ $ Net income available to common shareholders $ $ Net income available to common shareholders per common share - Basic and diluted $ $ 20 Three Months Ended February 28, February 29, Statement of Operations Data: Revenues $ $ Gross profit $ $ Operating income $ $ Net income $ $ Net income available to common shareholders $ $ Net income available to common shareholders per common share - Basic and diluted $ $ Year Ended May 31, Statement of Operations Data: Revenues $ $ Gross profit $ $ Operating income $ $ Net income $ $ ) Net income (loss) available to common shareholders $ $ ) Net income (loss) available to common shareholders per common share - Basic and diluted $ $ ) February 28, May 31, May 31, Balance Sheet Data: Cash and cash equivalents $ $ $ Total Assets $ $ $ Working capital deficit $ ) $ ) $ ) Total Greystone shareholders' deficit $ ) $ ) $ ) Book value per share $ ) $ ) $ ) PRICE RANGE OF COMMON STOCK AND DIVIDENDS Our Common Stock trades in the OTCQB under the symbol "GLGI." The following is a schedule of the reported high and low closing bid quotations per share for our Common Stock during the period from June 1, 2011through May 31, 2013, all of which quotations represent prices between dealers, do not include retail mark-up, mark-down or commission and may not necessarily represent actual transactions: 21 Bid Quotations (rounded to nearest cent): High Low Quarter ending May 31, 2013 $ $ Quarter ending February 28, 2013 $ $ Quarter ending November 30, 2012 $ $ Quarter ending August 31, 2012 $ $ Quarter ending May 31, 2012 $ $ Quarter ending February 29, 2012 $ $ Quarter ending November 30, 2011 $ $ Quarter ending August 31, 2011 $ $ The source of the foregoing quotations was the Financial Industry Regulatory Composite Feed or other qualified inter dealer quotation medium as provided by OTC Market Group Inc. We have not paid any cash dividends in the last two years. Any future declaration and payment of cash dividends will be subject to the discretion of the Board, and will depend upon our results of operations, financial condition, cash requirements, future prospects, changes in tax legislation, debt covenant restrictions and other factors deemed relevant by our Board. On June 13, 2013, our Common Stock's closing price per share was $0.39. On July 9, 2013, the last practicable trading day prior to the date this Proxy Statement was mailed to shareholders, our Common Stock's closing price was $. DESCRIPTION OF THEREVERSE STOCK SPLIT Amendment of Certificate of Incorporation to Effect the Reverse Stock Split The Board determined that it is advisable to amend our Certificate of Incorporation to effect a 1-for-10,000 Reverse Stock Split of Common Stock, and to provide for the cash payment of $0.50 per pre-split share in lieu of fractional shares of Common Stock that would otherwise be issued following the Reverse Stock Split, and therefore recommends that shareholders vote “FOR” the proposed Certificate of Amendment. Regulatory Approvals Aside from shareholder approval of the Certificate of Amendment,the amendment is not subject to any regulatory approvals. VoteRequired Approval of the Certificate of Amendment to effect the Reverse Stock Split requires the affirmative vote of a majority of the votes entitled to be cast by the shares of our Common Stock outstanding on the record date plus the votes afforded to the holders of our Senior Preferred Stock.If you do not submit a proxy by mail or vote your shares in person, it has the same effect as a vote “AGAINST” the proposal to approve the Certificate of Amendment to effect the Reverse Stock Split, If you sign your proxy card without indicating your vote, your shares will be voted “FOR” approval of the Certificate of Amendment. As of the close of business on July 1, 2013, the record date, the directors and executive officers of the Company held and are entitled to vote, in the aggregate, 13,985,374.33 Voting Shares, representing approximately 47.5% of the outstanding Voting Shares. 22 Holders as of Effective Date; Net Effect After Reverse Stock Split Shareholders holding fewer than 10,000 pre-split shares of Common Stock will be cashed out at a price of $0.50 per share, and the holdings of all other shareholders will be reduced on a 1-for-10,000 basis. Any shareholders whose shares are cashed out will have no continuing equity interest in the Company. NOMINEES AND BROKERS ARE EXPECTED TO DELIVER TO THE EXCHANGE AGENT THE BENEFICIAL OWNERSHIP POSITIONS THEY HOLD. HOWEVER, IF YOU ARE A BENEFICIAL OWNER OF COMMON STOCK WHO IS NOT THE RECORD HOLDER OF THOSE SHARES AND WISH TO ENSURE THAT YOUR OWNERSHIP POSITION IS ACCURATELY DELIVERED TO THE COMPANY'S EXCHANGE AGENT, YOU SHOULD INSTRUCT YOUR BROKER OR NOMINEE TO TRANSFER YOUR SHARES INTO A RECORD ACCOUNT IN YOUR NAME. NOMINEES AND BROKERS MAY HAVE REQUIRED PROCEDURES THEREFORE, SUCH HOLDERS SHOULD CONTACT THEIR NOMINEES AND BROKERS TO DETERMINE HOW TO EFFECT THE TRANSFER IN A TIMELY MANNER PRIOR TO THE EFFECTIVE DATE OF THE REVERSE STOCK SPLIT. The proposed Certificate of Amendment is attached as Annex A to this Proxy Statement. The Reverse Stock Split will become effective upon the filing of the proposed Certificate of Amendment with the Office of the Secretary of State of the State of Oklahoma. Exchange of Certificates for Cash Payment or Shares We will file the Certificate of Amendment with the Office of the Secretary of State of the State of Oklahoma and effect the amendment set forth in Annex A to this Proxy Statement. The Reverse Stock Split will become effective at the times set forth in the Certificate of Amendment.Promptly following the Effective Date, you will be notified by our Exchange Agent, who will provide instructions to carry out the exchange of certificates for cash. As soon as practicable after the Effective Date, record holders holding fewer than 10,000 shares will be notified and asked to surrender their certificates representing shares of Common Stock to the Exchange Agent. Record holders owning fewer than 10,000 shares of Common Stock on the Effective Date will receive in exchange a cash payment in the amount of $0.50 per pre-split share. If the Reverse Stock Split is effected, any shareholder owning fewer than 10,000 shares of the currently outstanding Common Stock will cease to have any rights with respect to our Common Stock, except to be paid in cash, as described in this Proxy Statement. No interest will be paid or accrued on the cash payable to holders of fewer than 10,000 shares after the Reverse Stock Split is effected. No service charges will be payable by shareholders in connection with the exchange of certificates for cash, all expenses of which will be borne by the Company. Nominees (such as a bank or broker) may have required procedures, and a shareholder holding Common Stock in street name should contact his, her or its nominee to determine how the Reverse Stock Split will affect them. The Exchange Agent appointed by us to carry out the exchange has informed us that nominees are expected to provide beneficial ownership positions to them so that beneficial owners may be treated appropriately in effecting the Reverse Stock Split. However, if you are a beneficial owner of fewer than 10,000 shares of Common Stock, you should instruct your nominee to transfer your shares into a record account in your name in a timely manner to ensure that you will be considered a holder of record prior to the Effective Date, which is anticipated to be promptly following the approval by shareholders of the Certificate of Amendment. A shareholder holding fewer than 10,000 shares of Common Stock in street name who does not transfer shares into a record account in a timely manner may not have his or her shares cashed out in connection with the Reverse Stock Split. For instance, such shareholder's shares may not be cashed out if such shareholder's nominee is a record holder of an aggregate of 10,000 or more shares of Common Stock, holds shares for multiple shareholders in street name and does not provide such beneficial ownership positions in a timely manner to the Exchange Agent. 23 In the event that any certificate representing shares of Common Stock is not presented for cash upon request by us, the cash payment will be administered in accordance with the relevant state abandoned property laws.Until the cash payments have been delivered to the appropriate public official pursuant to the abandoned property laws, such payments will be paid to the holder thereof or his or her designee, without interest, at such time as the shares of Common Stock have been properly presented for exchange. Appraisal Rights No appraisal rights are available under either the Oklahoma General Corporation Act or our Certificate of Incorporation to any shareholder.There may exist other rights or actions under state law for shareholders who are aggrieved by reverse stock splits generally. Although the nature and extent of such rights or actions are uncertain and may vary depending upon facts or circumstances, shareholder challenges to corporate action in general are related to the fiduciary responsibilities of corporate officers and directors and to the fairness of corporate transactions. For example, shareholders could, if they deemed such to be applicable, take appropriate legal action against the Company and its board of directors, and claim that the transaction was unfair to the unaffiliated shareholders, and/or that there was no justifiable or reasonable business purpose for the Reverse Stock Split. Shareholders holding fewer than 10,000 pre-split shares who want to remain shareholders of the Companymay purchase a sufficient number of additional shares on the open market in order to hold at least 10,000 pre-split shares prior to the effective date of the Reverse Stock Split. Those shareholders who do not desire to remain shareholders of the Company may sell a sufficient number of shares such that they hold fewer than 10,000 pre-split shares in order to be cashed out in the Reverse Stock Split. The Company is not aware of any other right or relief that may be available to shareholders in law or in equity. 24 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our Common Stock as of June 1, 2013 for: * each person who is known to own beneficially more than 5% of our outstanding Common Stock; * each of our executive officers and directors; and * all executive officers and directors as a group. The percentage of beneficial ownership for the following table is based on 26,111,201 shares of Common Stock outstanding as of June 13, 2013 and 50,000 shares of Senior Preferred Stock outstanding as of June 13, 2013. Unless otherwise indicated below, to the Company's knowledge, all persons and entities listed below have sole voting and investment power over their shares of Common Stock. Name and Address of Beneficial Owner Shares of Common Stock Beneficially Owned(1) Percent of Class(2) Shares of Senior Preferred Stock Beneficially Owned(3) Percent of Class Voting Shares Beneficially Owned(4) Percent of Total Voting Power Warren F. Kruger Chairman, President and CEO 1613 East 15thStreet Tulsa, OK 74120 30.62% 50.00% 28.18% William W. Rahhal Chief Financial Officer 1613 East 15thStreet Tulsa, OK 74120 0.46% -0- -0- 0.20% Robert B. Rosene, Jr. Director 1323 E. 71stStreet, Suite 300 Tulsa, OK 74136 16.56% 50.00% 15.23% Larry J. LeBarre Director 7518 Middlewood Street Houston, TX 77063 4.56% -0- -0- 3.89% William Pritchard 1437 S. Boulder Tulsa, OK 74119 5.87% -0- -0- 4.53% All Directors & Officers as a Group (4 persons) 48.46% 100.00% 47.50% 25 The number of shares beneficially owned by each holder is calculated in accordance with the rules of the Commission, which provide that each holder shall be deemed to be a beneficial owner of a security if that holder has the right to acquire beneficial ownership of the security within 60 days through options, warrants or the conversion of another security; provided, however, if such holder acquires any such rights in connection with or as a participant in any transaction with the effect of changing or influencing control of the issuer, then immediately upon such acquisition, the holder will be deemed to be the beneficial owner of the securities.The number the shares of common stock beneficially owned by each holder includes common stock directly owned by such holder and the number of shares of common stock such holder has the right to acquire upon the conversion of the Senior Preferred Stock and/or upon the exercise of certain options or warrants. The percentage ownership for each holder is calculated in accordance with the rules of the Commission, which provide that any shares a holder is deemed to beneficially own by virtue of having a right to acquire shares upon the conversion of warrants, options or other rights, or upon the conversion of preferred stock or other rights are considered outstanding solely for purposes of calculating such holder's percentage ownership. Each share of Senior Preferred Stock is convertible into approximately 66.67 shares of Greystone's common stock. Therefore, Mr. Kruger’s 25,000 shares of Senior Preferred Stock are convertible into 1,666,667 shares of our common stock and Mr. Rosene Jr.’s 25,000 shares of Senior Preferred Stock are convertible into 1,666,667 shares of our common stock. Total “Voting Shares” is defined as the number of shares of common stock outstanding, each share of which receives one vote, plus the 3,333.333.33 votes afforded to the holders of our Senior Preferred Stock, or 29,444,534.33 Voting Shares total. The number of Voting Shares reported by each reporting person above represents the number of shares of common stock beneficially owned by such reporting person plus the number of votes afforded to such reporting person as a holder of shares of Senior Preferred Stock, as applicable. The total includes: (i) 6,605,316 shares of common stock beneficially owned directly by Mr. Kruger; (ii) 19,000 shares held of record by Yorktown; (iii) 300,000 shares of common stock that Mr. Kruger directly has the right to acquire in connection with options; (iv) 6,800 shares of common stock that Mr. Kruger holds as custodian for minor children; and (v) 1,666,667 shares that Mr. Kruger has the right to acquire upon conversion of the Senior Preferred Stock. The total includes: (i) 57,883 shares of common stock that Mr. Rahhal which owns as a joint tenant and (ii) 62,500 shares of common stock that Mr. Rahhal has the right to acquire in connection with options. The total includes: (i) 2,770,951 shares of common stock beneficially owned directly by Mr. Rosene; (ii) 48,100 shares of common stock held of record by RMP Operating Co., (iii) 137,500 shares of common stock that Mr. Rosene has the right to acquire with options; and (iv) 1,666,667 shares that Mr. Rosene has the right to acquire upon conversion of the Senior Preferred Stock. The total includes 1,143,991 shares of common stock beneficially owned directly by Mr. LeBarre (ii) 50,000 shares of common stock that Mr. LeBarre has the right to acquire in connection with options. The total includes: (i) 1,200,929 shares of common stock beneficially owned directly by Mr. Pritchard; (ii) 131,574 shares held of record by Maritch Services, Inc. and (iii) 212,500 shares of common stock that Mr. Pritchard has the right to acquire with options. The director and officer group includes each reporting person in the above table other than Mr. Pritchard.The total includes: (i) 10,652,041 outstanding shares; (ii) 550,000 shares issuable upon exercise of vested stock options; (iii) 1,666,667 shares that Mr. Kruger has the right to acquire upon conversion of the Senior Preferred Stock; and (iv) 1,666,667 shares that Mr. Rosene has the right to acquire upon conversion of the Senior Preferred. OTHER MATTERS Indemnification of Directors and Officers The Company's Certificate of Incorporation provides that, pursuant to Oklahoma law, its directors will not be liable for monetary damages for breach of the directors' fiduciary duty to the Company and its shareholders. The provision in the Certificate of Incorporation does not eliminate the duty of care and, in appropriate circumstances, equitable remedies such as injunctive or other forms of non-monetary relief will remain available under Oklahoma law. However, such remedies may not be effective in all cases. In addition, each director will continue to be subject to liability for breach of the director's duty of loyalty to the Company, as well as for acts or omissions not in good faith or involving intentional misconduct, for knowing violations of law, for actions leading to improper personal benefit to the director, and for payment of dividends or approval of stock repurchases or redemptions that are unlawful under Oklahoma law. The provision also does not affect a director's responsibilities under any other law, such as the state or federal securities laws. Under Section 1031 of the Oklahoma General Corporation Act, the Company has broad powers to indemnify its directors and officers against liabilities they may incur in such capacities. The Company's Certificate of Incorporation provides that the Company shall indemnify its directors and officers to the fullest extent permitted by Oklahoma law. The Certificate of Incorporation thus requires the Company to indemnify such persons against expenses, including attorneys' fees, judgments, fines, settlements and other amounts incurred in connection with any proceeding, whether actual or threatened, to which any such person may be made a party by reason of the fact that such person is or was a director or an 26 officer of the Company or any of its affiliated enterprises, provided such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the Company, and, with respect to any criminal proceeding, had no reasonable cause to believe his conduct was unlawful. However, in the case of a derivative action, an officer or director will not be entitled to indemnification in respect of any claim, issue or matter as to which such person is adjudged to be liable to the Company, unless and only to the extent that the court in which the action was brought determines that such person is fairly and reasonably entitled to indemnity for expenses. There is no pending litigation or proceeding involving a director or officer of the Company as to which indemnification is being sought nor is the Company aware of any threatened litigation that may result in claims for indemnification by any officer or director. Forward-Looking Statements This Proxy Statement contains forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "project" and similar expressions identify forward-looking statements, which speak only as of the date of this Proxy Statement. Forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified. Future events and actual results could differ materially from those made in, contemplated by, or underlying the forward-looking statements. For these reasons, you should not place undue reliance on any forward-looking statements included in this Proxy Statement. Incorporation of Certain Documents by Reference The following documents that we filed with the Commission are incorporated by reference in this Proxy Statement, except for any discussion therein of the "safe harbor" protections for forward-looking statements provided under The Private Securities Litigation Reform Act of 1995: (i) the Annual Report on Form 10-K for the fiscal year ended May 31, 2012, as amended; and (ii) the Quarterly Report on Form 10-Q for the fiscal quarter ended February 28, 2013. All documents and reports that we filed with the Commission under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this Proxy Statement are not incorporated by reference into this Proxy Statement. New material information, if any, will be provided in an amended Proxy Statement. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Proxy Statement to the extent that a statement contained herein (or in any other subsequently filed documents which also is deemed to be incorporated by reference herein) modifies or supersedes the statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Proxy Statement. Available Information We are subject to the informational requirements of the Exchange Act and in accordance with the Exchange Act file reports, proxy statements and other information with the Commission. These reports, proxy statements and other information can be inspected and copied at the public reference facilities of the Commission at treet, N.E., Washington, D.C. 20549. Copies of this material can also be obtained at prescribed rates by writing to the Public Reference Section of the Commission at treet, N.E., Washington, D.C. 20549. In addition, these reports, proxy statements and other information are available from the EDGAR filings obtained through the Commission's Internet Website (http://www.sec.gov). Our financial statements incorporated herein by reference may be viewed over the Internet at the Commission’s website (http://www.sec.gov) or, if you request them in writing, we will send them to you. Please address any request to William W. Rahhal, the Company’s Chief Financial Officer, at the following address: Greystone Logistics, Inc., 1613 East 15thStreet, Tulsa, Oklahoma 74120. 27 THIS PROXY STATEMENT DOES NOT CONSTITUTE THE SOLICITATION OF A PROXY IN ANY JURISDICTION TO OR FROM ANY PERSON TO WHOM OR FROM WHOM IT IS UNLAWFUL TO MAKE SUCH PROXY SOLICITATION IN THAT JURISDICTION. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THIS PROXY STATEMENT TO VOTE YOUR SHARES AT THE SPECIALMEETING. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION THAT IS DIFFERENT FROM WHAT IS CONTAINED IN THIS PROXY STATEMENT. THIS PROXY STATEMENT IS DATED JULY 10, 2013. YOU SHOULD NOT ASSUME THAT THE INFORMATION CONTAINED IN THIS PROXY STATEMENT IS ACCURATE AS OF ANY DATE OTHER THAN THAT DATE, AND THE MAILING OF THIS PROXY STATEMENT TO SHAREHOLDERS DOES NOT CREATE ANY IMPLICATION TO THE CONTRARY. By Order of the Board of Directors, /s/ Warren F. Kruger Chairman and Chief Executive Officer Tulsa, Oklahoma July 10, 2013 28 ANNEX A AMENDMENT TO CERTIFICATE OF INCORPORATION TO: OKLAHOMA SECRETARY OF STATE 2300 N. Lincoln Blvd., Room 101, State Capitol Building Oklahoma City, Oklahoma 73105-4897 (405)-521-3912 The undersigned Oklahoma corporation, for the purpose of amending its certificate of incorporation as provided by Section 1077 of the Oklahoma General Corporation Act, hereby certifies: 1. The name of the corporation is Greystone Logistics, Inc. 2. Set forth clearly any and all amendments to the certificate of incorporation which are desired to be made: A new article "FOURTEENTH" shall be added to the Certificate of Incorporation as follows: "FOURTEENTH. As of [time] on [date] (the "Effective Time"), a reverse stock split ("Reverse Stock Split") will occur, as a result of which each 10,000shares of issued and outstanding Common Stock of the Corporation ("Old Common Stock") shall automatically, without further action on the part of the Corporation or any holder of such Common Stock, be reclassified and converted into one(1) share of the Corporation’s Common Stock ("New Common Stock"). The par value of the New Common Stock following the Reverse Stock Split shall remain $0.0001 per share. No fractional shares will be issued in connection with the Reverse Stock Split. Each shareholder of record who otherwise would be entitled to receive fractional shares, will be entitled to an amount in cash (without interest or deduction) equal to $0.50 per each pre-split Old Common Stock share. Each certificate that immediately prior to the Effective Time represented shares of Old Common Stock (an “Old Certificate”) shall thereafter represent that number of shares of New Common Stock into which the shares of Old Common Stock represented by the Old Certificate shall have been combined pursuant to the Reverse Stock Split, subject to the elimination of fractional interests as described above." 3. That at a meeting of the Board of Directors, a resolution was duly adopted setting forth the foregoing proposed amendment(s) to the Certificate of Incorporation of said corporation, declaring said amendment(s) to be advisable and calling a meeting of the shareholders of said corporation for consideration thereof. 4. That thereafter, pursuant to said resolution of its Board of Directors, a meeting of the shareholders of said corporation was duly called and held, at which meeting the necessary number of shares as required by statute were voted in favor of the amendment(s). IN WITNESS WHEREOF, said Corporation has caused this certificate to be signed by its President or Vice President and attested to by its Secretary or Assistant Secretary, this day of , 2013. Greystone Logistics, Inc. By: CEO and President ATTEST: B Name: Title: Secretary PROXY FOR GREYSTONE LOGISTICS, INC. 1613 East 15thStreet Tulsa, Oklahoma 74120 THIS PROXY IS SOLICITED BY THE BOARD OF DIRECTORS The undersigned hereby appoints Warren F. Kruger with full power of substitution, proxies of the undersigned, with all the powers that the undersigned would possess if personally present to cast all votes that the undersigned would be entitled to vote at the Special Meeting of Shareholders of Greystone Logistics, Inc., an Oklahoma corporation (the “Company”) to be held on Friday, August 2, 2013, at our headquarters located at 1613 East 15thStreet, Tulsa, Oklahoma 74120, at 10:00 a.m., local time, and any and all adjournments or postponements thereof, with respect to the following matters described in the accompanying Proxy Statement and, in his discretion, on other matters which come before the meeting. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL. 1. To approve an amendment to the Company’s Certificate of Incorporation, which will authorize a one for ten thousand (1-10,000) reverse stock split of the Company’s Common Stock and a cash payment per share for resulting fractional shares equal to $0.50 (the “Reverse Stock Split”). FOR
